44 Mich. App. 482 (1973)
205 N.W.2d 212
PEOPLE
v.
MAYES.
Docket No. 14014.
Michigan Court of Appeals.
Decided January 18, 1973.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, and James J. Rostash, Prosecuting Attorney, for the people.
Patricia Costello, for defendant on appeal.
Before: LEVIN, P.J., and V.J. BRENNAN and O'HARA,[*] JJ.
PER CURIAM.
Defendant appeals, as of right, from her plea-based conviction of, and sentence for, operating a bawdy house or house or place *483 resorted to for the purpose of prostitution (MCLA 750.452; MSA 28.707).
At the preliminary examination, no showing was made by the people that the premises controlled by defendant had a reputation in the community as a house of ill-fame. On motion by defendant to quash the information, the trial court quashed that part which charged defendant with operating or maintaining a house of ill-fame. Defendant then pled guilty to the truncated information, reserving the right to appeal from the trial court's partial quashing.
Defendant contends that an essential element of a charge under the statute, supra, is that the place in question was a house of ill-fame, and that such element requires a showing of bad reputation in the community. People v Pinkerton, 79 Mich 110 (1889), one of the cases on which defendant relies, is based on a prior version of this statute and is inapplicable here. In People v Lee, 307 Mich 743 (1943), also relied on by Ms. Mayes, the defendant was, unlike Ms. Mayes, charged with operating a house of ill-fame.
The present statute provides that:
"Any person who shall keep, maintain or operate, or aid and abet in keeping, maintaining or operating a house of ill-fame, bawdy house or any house or place resorted to for the purpose of prostitution * * * shall be guilty of a felony, * * *."
We note that the disjunctive is used and therefore a violation of the statute occurs whenever a person operates or maintains (1) a house of ill-fame, or (2) a bawdy house, or (3) a house or place resorted to for the purpose of prostitution. The trial court correctly held that only where the operation or maintenance of a house of ill-fame is charged, is reputation of the premises an essential element.
Affirmed.
NOTES
[*]  Former Supreme Court Justice, sitting on the Court of Appeals by assignment pursuant to Const 1963, art 6, § 23 as amended in 1968.